Ellison, J.
This was an action in replevin to recover a piano valued at $150 and was begun in the circuit court of Boone county. Judgment was rendered for the plaintiff and afterward set aside and cause dismissed for want of jurisdiction.
It is stated that the court took the view that a justice of the peace had exclusive jurisdiction in replevin when the property was of the value here claimed. This was erroneous. The jurisdiction is concurrent with justices of the peace where the sum is more than $50 and less than $250, as is shown in Lang v. Calloway, 68 Mo. App. 393; Holt v. Collyer, 71 Mo. App. 280. See, also, Laws 1891, pp. 106, 107, 108 and 175. The judgment is reversed and cause remanded.
All concur.